Did DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, Claims 28-43 in the reply filed on July 13, 2021 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden. This is not found persuasive because a search of Groups I, III, and IV would require various specific search queries and CPCs that would not be required for the search of Group II. For example, text searches directed to “needle retainer hooks”, “needle retainer clasps”, “a second pulley assembly”, etc. and CPCs such as A61M 2205/3365. These features are not present in the claims of Group II.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-27 and 44-50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 13, 2021.
Claim Objections
Claims 33 and 37 are objected to because of the following informalities: 
Claim 33: On line 4, “said guidewire advancing assembly” should recite “said guidewire retraction assembly”.
Claim 37: On line 3, “a distal end said spring” should recite “a distal end of said spring”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31, 36, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation “said retraction frame longitudinal member” in lines 2-3. It is unclear if this is referring to the “retraction frame”, the “longitudinal frame” or another member altogether. For the sake of examination, the limitation is interpreted as reciting “a retraction frame longitudinal member”.
Claim 36 recites the limitation “said passive safety system” in line 4. There is insufficient antecedent basis for this limitation in the claim. For the sake of examination, the limitation will be interpreted as reciting “a passive safety system”.
Claim 39 recites the limitation “said side tab” in line 2. There is insufficient antecedent basis for this limitation in the claim since it is dependent from claim 37 not 38. For the sake of examination, the limitation will be interpreted as reciting “a side tab”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 28, 35, and 40-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warring (US 2010/0094310).
Regarding claim 28, Warring discloses a medical assembly safety device (20, Fig 2) for retraction of a needle (8, Fig 3) and a guidewire (11, Fig 3) after endovascular catheter placement wherein the catheter remains positioned and the needle and guidewire are to be retracted within the safety device (Para 0115, lines 27-36) comprising:8US Ser. No. 16/682,849Atty Dkt No. 04425.007US1 a housing (1, Fig 2) extending longitudinally between proximal and distal ends and having an upper housing (portion of housing comprising slit 14, Fig 2) and defining a cavity (internal cavity of housing 1, Fig 3) extending along at least a portion of the longitudinal length of the housing (See Fig 3), said housing being configured for receipt of the retracted needle and guidewire (Para 0115, lines 27-36); a needle retraction assembly within said housing and comprising a retraction frame (4 and 6, Fig 3) having proximal and distal end surfaces (front end surface of 6 and back surface of 4) and a longitudinal frame member (25, Fig 3) extending between said proximal and distal end surfaces for retracting the needle and configured to retain the needle after retraction (Para 0115, lines 27-36), said needle retraction assembly also comprising an external tab (9, Fig 3) extending from an upper surface of said retraction frame, said external tab being configured to operatively couple with said retraction frame (See Fig 3); and a guidewire retraction assembly (3 and 7, Fig 1) for retracting the guidewire, said guidewire retraction assembly being operatively connected to said retraction frame (Para 0107); an active retraction system comprising said needle retraction assembly wherein said external tab is actively moved proximally to retract the needle and guidewire (Para 0107, lines 1-4; sliding the tab 9 backwards actively retracts the guidewire; Additionally, active movement of the tab into slot 15 results in proximal movement of the tab and thus retraction of the needle as described in 
Regarding claim 35, Warring discloses said external tab (9, Fig 2) extends through an aperture (14, Fig 2) defined by said upper housing and is defined by a slide (4, Fig 1) which extends from below said longitudinal frame member, through said aperture defined by said longitudinal frame member (25, Fig 3), and through said upper housing aperture (See Fig 3).
Regarding claim 40, Warring discloses said external tab (9, Fig 1) is removable from said retraction frame (4 and 6, Fig 3) (As seen in Figure 1, the tab is connected to retraction frame portion 4 through portion 10. Since these are separate components, they can be removed by some means).
Regarding claim 41, Warring discloses said upper housing includes a stripper post (10, Fig 1) for stripping a portion of said external tab from said retraction frame (4 and 6, Fig 3).
Regarding claim 42, Warring discloses a disc cap (2, Fig 2) positioned within said housing (1, Fig 3) distal to and adjacent said retraction frame distal end surface (See Fig 3), said disc cap defining an aperture (opening of portion 16, Fig 1) for removeable receipt of said needle wherein said disc cap provides a closure of said housing cavity upon retraction of said needle and guidewire (Portion 17 provides at least a partial closure of the opening of housing 1, Para 0100).
Regarding claim 43, Warring discloses said housing distal end defines a groove on an inner distal end surface configured for receipt of said disc cap (Para 0100; the embodiment that uses pins to fasten the disc cap 2 to the housing would result in a groove between the pins).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29-34 and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Warring (US 2010/0094310) in view of Huang (US 2020/0001051).
Regarding claim 29, Warring discloses all of the elements of the invention as discussed above. Warring is silent regarding said guidewire retraction assembly comprises a pulley assembly positioned within said housing cavity for retracting the guidewire.
Huang teaches a medical assembly safety device comprising a housing (12A and 12B, Fig 3A), a retraction assembly comprising a retraction frame (130, Fig 13A), an external tab (132, Fig 13A), and a guidewire retraction assembly (140, Fig 14A) operatively connected to said retraction frame (Para 0117); wherein the guidewire assembly comprises a pulley assembly (142, 144, 148, Fig 14A) positioned within the housing cavity for retracting the guidewire (Para 0118-0120; Para 0050, lines 10-13; depending on 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the retraction frame portion 4 and guidewire retraction assembly including housing arrangement with a railing disclosed by Warring to instead be the pulley assembly and retraction frame portion 130 as taught by Huang in order to have a guidewire retraction assembly that is more efficient (Para 0122).
Regarding claim 30, the modified invention of Warring and Huang discloses said pulley assembly (142, 144, 148, Fig 14A -Huang) comprises a retraction pulley (142, Fig 14A -Huang) and a tension pulley (one of the pulleys 148, Fig 14A –Huang) wherein adjacent outer surfaces of said pulleys define a channel for receipt of the guidewire (Para 0120, lines 1-4 -Huang).
Regarding claim 31, the modified invention of Warring and Huang discloses said retraction (142, Fig 14A -Huang) and tension pulleys (one of the pulleys 148, Fig 14A –Huang) are rotatably mounted to a strut extending from a retraction frame longitudinal member (See Fig. 14A -Huang).
Regarding claim 32, the modified invention of Warring and Huang discloses said device further comprises a lower housing for cooperating with said upper housing, a lower rail insert (“rail”, Para 0119 -Huang) positioned within said cavity on said lower housing (Para 0119, lines 5-6 –Huang), and a rack (146, Fig 14A –Huang) positioned along a length of said lower rail insert, said rack having an upper surface with a first surface configuration (Teeth of rack 146, Fig 14A –Huang), said rail insert being positioned so as to cooperate with said retraction pulley (142, Fig 14A -Huang) (Para 0119 -Huang).
Regarding claim 33, the modified invention of Warring and Huang discloses said retraction pulley (142, Fig 14A -Huang) includes an outer surface (144, Fig 14A -Huang) having a second configuration (teeth of gear 144, Fig 14A -Huang) for cooperating with said rack first surface 
Regarding claim 34, the modified invention of Warring and Huang discloses said retraction pulley (142, Fig 14A -Huang) includes a spur gear (144, Fig 14A- Huang) extending outwardly therefrom and defining said second configuration (teeth of gear 144, Fig 14A -Huang) for cooperating with said rack (146, Fig 14A –Huang) wherein said rack first configuration and said spur gear second configuration are mating teeth and movement of said retraction frame proximally moves said retraction pulley along the length of said rack so as to rotate said retraction pulley and said tension pulley in opposite directions so as to retract the guidewire (Para 0119 –Huang).
Regarding claim 36, Warring discloses all of the elements of the invention as discussed above. Warring discloses a passive safety system (12, 18, and 19, Fig 1), however, Warring is silent regarding said housing comprises a lower housing for cooperating with said upper housing and defining said housing cavity and a lower rail insert positioned within said housing cavity and extending along an upper surface of said lower housing and a second cavity defined by said lower rail insert and said housing.
Huang teaches a medical assembly safety device comprising a housing (12A and 12B, Fig 3A), a retraction assembly comprising a retraction frame (130, Fig 13A), an external tab (132, Fig 13A), and a guidewire retraction assembly (140, Fig 14A) operatively connected to said retraction frame (Para 0117); wherein the guidewire assembly comprises a pulley assembly (142, 144, 148, Fig 14A) positioned within the housing cavity for retracting the guidewire (Para 0118-0120; Para 0050, lines 10-13; depending on the direction of movement of the tab 132 and thus the rack 146, the guidewire can be advanced or retracted); wherein said housing comprises a lower housing (12B, Fig 3A) for cooperating with said upper housing (12A, Fig 3A) and defining said housing cavity and a lower rail insert (“rail”, Para 0119) positioned within said housing cavity and extending along an upper surface of said lower housing (Para 0119).

Regarding claim 37, the modified invention of Warring and Huang discloses said passive safety system (12, 18, and 19, Fig 1 -Warring) further comprises a compression spring (12, Fig 1- Warring) within said second cavity, a safety 10US Ser. No. 16/682,849Atty Dkt No. 04425.007US1shuttle (18, Fig 3 –Warring) for cooperating with a distal end said spring (12, Fig 1 –Warring) wherein said safety shuttle is operatively connected to said retraction frame (4 and 6, Fig 1 –Warring as modified by Huang to have portion 4 of Warring to be the portion 130 of Huang), and a safety trigger (19, Fig 1 –Warring) for selectively restraining said safety shuttle relative to said retraction frame and wherein said shuttle moves with said retraction frame when connected thereto (Para 0100 –Warring).
Regarding claim 38, the modified invention of Warring and Huang discloses said safety trigger (19, Fig 1 –Warring) includes a displaceable trigger latch (“spiral pawl”, Para 0100; displaces from tab 18 –Warring) for mating with said safety shuttle (19, Fig 1 –Warring) and wherein said retraction frame includes a side tab which cooperates with said trigger latch to release said safety trigger from said safety shuttle wherein forces applied by the compression spring proximally moves the safety shuttle and retraction frame to fully retract the needle and guidewire within said housing (Para 0100; Para 0101-Warring).
Regarding claim 39, the modified invention of Warring and Huang discloses all of the elements of the invention as discussed above, however, the modified invention is silent regarding said safety 
The embodiment of Fig. 10A of Warring discloses a shuttle tab (36, Fig 10B)  extending therefrom for cooperating with a side tab (40, Fig 10A) to prevent distal movement of said retraction frame (Para 0119).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medical assembly safety device disclosed by Warring and Huang to include a shuttle tab and side tab as taught by an alternate embodiment of Warring in order to limit the motion of the guide wire relative to the needle (Para 0122). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





/ANTARIUS S DANIEL/Examiner, Art Unit 3783             
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783